Case 9:18-cv-80871-DMM Document 80 Entered on FLSD Docket 01/18/2019 Page 1 of 14



                            UN ITED STA TES D ISTRIC T C O U RT
                            SO UTH ERN DISTRICT OF FLORIDA

                          CASE NO.18-80871-CV-M 1DDLEBROOKS

   BEA ZLEY IN SUM N CE CO M PA N Y,TN C.,

         Plaintiff/counter-D efendant,



   BEN JA M IN G ORD ON ,

         Defendant/counter-plaintiff/Third-pahy Plaintiff,



   X L IN SU RAN CE CO M PAN Y SE,

         Third-party D efendant.


                        O R DER G R AN TIN G M O TIO N T O D ISM ISS

         TH IS CA U SE com es before the Court upon Third-party Defendant XL lnsurance

   Company SE's CCXL lnsurance'') M otion to Dismiss Third-party Complaint (DE 31),filed
   Septem ber 21, 20 18. Defendant/counter-plaintiff/Third-paly Plaintiff Benjamin Gordon

   (itGordon'')respondedtotheM otiononOctoberl9,2018.(DE 48).XL Insurancefileditsreply
   on October30,2018. (DE 55). Forthe reasons setforth below,XL Insurance'sM otion is
   granted.

         1.     BA CK G R O UN D

         This action arises out of a series of insurance disputes. ln 2013, G ordon co-founded

   Cambridge Capital Acquisition Corporation ('ûCCAC'') as a special purpose acquisition
   company. (DE 4 at17). A specialpumose acquisition company isapubliclytraded company
   thatraisesmoney inordertoacquireatargetprivatecompany.(1d) Oncethetargetcompanyis
Case 9:18-cv-80871-DMM Document 80 Entered on FLSD Docket 01/18/2019 Page 2 of 14



  acquired, it too becom es a publicly traded company.                Defendant Gordon was chief

  executiveofficeranddirectorofCCAC.(DE 1! 15).
         After a first, failed merger, CCAC merged with non-party Ability Computer and

  Software lndustriesLtd (CSACSI'')in December2015.1 (DE 1 !! 12-14). Afterthe merger,
                          .



  CCAC ceased to existas a corporate entity,and the surviving corporate entity was renam ed

  AbilityInc.(DE 4at16).AsaresultofthefailedmergerandtheCcAc-Abilitymerger,several
  lawsuitswerebroughtagainstCCAC. (DE 1!! 12-22). In hiscapacity asadirectorofCCAC,
  Gordonwasnamedasapartyinthelawsuits.(1d.)
          CCAC had a Directors,Officers,and Company Liability lnsurance Policy thatwasissued

  to itbyPlaintiffBeazleylnsuranceCompany,Inc.(tiBeazley'').(DE 4at9).Ability,Inc.hada
  Directorsand OfticersLiability and Company Reimbursem entinsurance policy thatwasissued

  to itby Third-party DefendantXL lnsurance. (1d at25). Underthe termsofboth policies,
   GordonwasinsuredasadirectorofCCAC/Abi1ity,lnc.(1d 10& 25).Bothpoliciesinsuredthe
  relevant com pany from ,am ong other things,claim s m ade against directors in their capacity as

   directorsofthecompany.(fJ) Ifsuch aclaim wasmade,bothpoliciesprovidedthattheinsurer

   shouldadvanceorpaydefensecosts.(1d.)
          PlaintiffBeazley initiatedthissuitonJuly7,2018,seekingadeclaratoryjudgmentthatit
   had discharged itsobligations underitspolicy to pay Gordon'sdefense costsand thatitwasnot

   liableto Gordon f0ranyamountcxceeding thepolicy limits. (DE 1at14). Gordon thereaher
   filed an Answ er,Counter Claim against Beazley,and Third-party Claim against X L lnsurance



   lThere appears to be a factualdispute aboutthe tim ing of the CcA c-Ability m erger. Gordon's
   Third-partyComplaintstatesthatthemergerwascompletedin December2015(DE 4at16),but
   PlaintiffBeazley Insurance Com pany,lnc.'sCom plaintstates thatthe CcA c -A bility m erger was
   completed on October22,2016(DE 1! 14). Because,asitregardsXL Insurance'sMotion to
   D ism iss,G ordon is operatively the plaintiff,lw illhere take the facts as Gordon statesthem .
Case 9:18-cv-80871-DMM Document 80 Entered on FLSD Docket 01/18/2019 Page 3 of 14



  andAbility,lnc. (DE 4). On November30,2018,Gordonvoluntarily dismissedhisthird-party
  claimsagainstAbility,Inc.(DE 65).
          In itsMotion to DismissGordon'sThird-party Complaint,XL Insuranceargues(1)that
  thisCourtcalmotexercisepersonaljurisdictionoverit,(2)thattheforum selection clauseinthe
   contract dictates that any disputes arising under the contractbe litigated in Israel and therefore

  theThird-party Complaintshould be dismissed onforum non conveniens grounds,and (3)that
   dismissalisrequired because Gordon'sclaim sagainstXL arenotproperthird-party claim sunder

   Fed.R.Civ.P.14orproperlyjoined claimsunderFed.R.Civ.P.20.
          II.    PERSONAL JURISDICTION

          XL lnsurance firstmoves the Courtto dism issthis case on the grounds thatthis Court

   cannotexercisepersonaljurisdiction overit. XL Insuranceisan insurerorganizedand existing
   underthelawsofEngland and W ales. (DE 31atl). Thepolicy thatXL lnsurance issued to
   Ability,Inc.wassold through aninsurancebrokerin England. (1d) Ability,lnc.,to whom the
   policywassold,isincorporatedin Israel. (Id) M oreover,thepolicy containsaforum selection
   clauseand choice of1aw clausethat,according to XL Insurance,dictate thatany disputesarising

   underthe contractshould be broughtin lsrael. Based on these allegations,XL lnsurance argues

   thatitisnotsubjectto the Court'sjurisdiction underFlorida'slong-arm statuteand,even ifit
   were,itdoesnothave minimum contactswith Florida to satisfy due process.

          A plaintiffseekingto establishthecourt'sjurisdictionoveranonresidentdefendantmust
   makeaprimafaciecaseofpersonaljurisdiction overthedefendant.Stubbsv.Wyndham Nassau
   Resort& CrystalPalaceCasino,447 F.3d 1357,1360 (11th Cir.2006). To establish aprima
   facie case ofpersonaljurisdiction,a plaintiffmustpresentevidence sufticientto withstand a
   motion for directed verdict. M eier ex rel.M eier Sun 1nt1 Hotels,Ltd,288 F.3d 1264, 1269
Case 9:18-cv-80871-DMM Document 80 Entered on FLSD Docket 01/18/2019 Page 4 of 14



   (11thCir.2002). lfthedefendantsubmitsaffidavitscontradicting theplaintiff'sallegations,the
   burden shiftsback to theplaintifftoproduceevidenceprovingjurisdiction.              To the extent

   thatthe allegations in the plaintiffscom plaintcontlictwith those in the defendant'saffidavits,

   kdthe courtm ustconstrue a11reasonable inferencesin favorofthe plaintiff.'' 1d.

          1CA federal courtsitting in diversity may exercise personaljurisdiction to the extent
   authorized by the 1aw ofthe state in which itsits and to the extentallow ed by the Constitution.''

   Stubbs,447F.3dat1360.Todetenninewhetheracourtcanexercisepersonaljurisdictionovera
   nonresident defendant,courtsundertake a two-partanalysis. See Alexander ProudfootCo.
   World Headquarters v.Thayer,877 F.2d 912,919 (11th Cir.1989). First,courtsdetenuine
   w hether the state's long-arm statute is satisfied. 1d. Because the reach of a state's long-arm

   statute is a question of state law ,federaldistrictcourts construe state long-arm statutes asw ould

   thecourtsofthestate.SeeUnited TechnologiesCorp.v.Mazer,556F.3d 1260,1274(11th Cir.
   2009). Second,courtsmustanalyze whether sufficientminimum contacts existbetween the
   defendantand the state such that Ssm aintenance of the suitdoes notoffend traditionalnotions of

   fairplay and substantialjustice. 1d.(quoting 1nt1 Shoe Co.v.Washington,326 U.S.310,3l6
   (1945)).
          A . Florida's Long-A rm Statute

          Florida'slong-ann statuteccmfersjurisdiction overany person Stwhetherorn0tacitizen
   OrresidentOfthisstate,who personally orthrough an agent...gclontractgsqtoinsureaperson,
   property,orrisklocatedwithinthisstateatthetimeofcontracting.''Fla.Stat.j 48.193(1)(a)(4).
   W ith respectto theexercise ofjurisdiction overa nonresidentinsurerunder j48.193(1)(a)(4),
   the relevant consideration is whether when the insurance policy w ent into effect,the person or

   risk being insured waslocated in Florida. In Glovegold Shipping Ltd v.Sverigesadagt
                                                                                     ftzr/yéw


                                                   4
Case 9:18-cv-80871-DMM Document 80 Entered on FLSD Docket 01/18/2019 Page 5 of 14



  AssuransForening,79lSo.2d4 (F1a.Dist.Ct.App.2000),forexample,theFirstDistrictCourt
   ofAppealsfound thata Swedish insurerwassubjectto Florida'sjurisdiction becausethe ship
   being insured- which w asowned by a M altese company and managed by a Scottish company-

   wasdocked in aFloridaportwhenthecontractwasexecuted.1d.atl0.Floridahadjurisdiction
   over the insurer because the property it insured was physically located in Florida when the

   contractw entinto effect. 1d

          Theinsurancepolicy thatXL lnsurance issued to Ability provided that:

          The insurer shallpay the loss ofeach insured resulting from any claim firstm ade
          againstthe insured during thepolicy period and notified to the insurerduring the
          policy period forany wrongfulactin the insured's capacity as a directororofficer
          ofthecompany exceptforand to theextentthatthecom pany hasindemnified the
          insured.

   (DE 4-11 at29). The policy defined tiinsured''astiany naturalperson who was,is,orshall
   becomeadirectororofficerofthecompany.'' (1d.at30).XL lnsurance'spolicywasissued to
   Ability,lnc. (DE 4 at25). AfterCCAC merged with ASCI,the merged companies became
   Ability,lnc.(1d at18).Gordon wasadirectorofAbility,Inc.(DE 1!21).Itisuncontroverted
   thatGordon wasan 'kinsured''within them eaning ofthepolicy and thatGordon wasaresidentof

   Floridafortheentiretyoftherelevanttimeperiod.(DE 48at6).Itthusdoesnotmatterthat,as
   XL lnsurance insists,Gordon was not a named party to the insurance contract. The contract

   explicitly insured the directors and ofticersofA bility,Inc. A tthe tim e the contractw as form ed,

   Gordon was cme such director or officer. Consequently,Florida's long-arm statute confers

   jurisdictionoverXL lnsuranceinFloridacourts,subjecttoconstitutionaldueprocesslimitations.
          B. D ue Process

          ln orderfora stateto subjectaperson to itsjurisdiction,due process requiresthatthe
   person must'thave certain m inim um contacts with itsuch thatthe m aintenance ofthe suitdoes
Case 9:18-cv-80871-DMM Document 80 Entered on FLSD Docket 01/18/2019 Page 6 of 14



  notoffend ltraditionalnotionsoffairplayand substantialjustice.''' Int1ShoeCo.,326U.S.at
  316(quotingMilliken v.Meyer,311U.S.457,463 (1940)). Thedueprocessanalysisisatwo-
  step inquiry:first, courts consider whether a nonzesident defendant had sufficient minimum

  contactswiththefonlm state,and second,courtsdetennine whethertheexerciseofjurisdiction
   overthedefendantwould offenddstraditionalnotionsoffairplayand substantialjustice.''Cronin
  v.WashingtonNat.Ins.Co.,980F.2d663,670(11thCir.1993).
          Courts assess whether a defendant had sufficient minim um contacts with a state by

   assessing the defendant'sactionsin ordirected atthe state. t$(1)tisessentialin each casethat
   therebe some actby which thedefendantpum osefullyavailsitselfoftheprivilegeofconducting

   activitieswithin theforum State,thusinvoking the benefitsand protectionsofitslaw.'' Hanson

   v.Denckla,357U.S.235,253 (1958).Suchpurposefulavailmentensuresthatthedefendantwill
   notbesubjected to astate'sjurisdiction based only on random orattenuated contacts. Burger
   King Corp.v.Rudzewicz,47lU.S.462,475(1985).çs-l-henonresidentdefendant'scontactswith
   theforum statemustbesuchthathehastfairwarning'thataparticularactivity may subjecthim
   to thejurisdiction ofa foreign sovereign.'' Ruizde Molina v.Merritt& Furman Ins.Agency,
   lnc.,207 F.3d 1351,1356 (11th Cir.2000)(quotingBurgerKing Corp.v.Rudzewicz,471U.S.

   462,472 (1985)).
          XL lnsurance hassufficientminimum contacts to subjectitto personaljurisdiction in
   Florida. The Eleventh Circuithas held thatd'a com pany with insurance obligationsin a state in

   which ithasno otherbusinesshassubmitted tothejurisdiction ofthestate'scourts.'' Olivierv.
   MerrittDredging Co.,lnc.,979 F.2d 827,833 (11th Cir.1992);seealso Mut.Serv.Ins.Co.v.
   FritIndus.,Inc.,358 F.3d 1312,1319-20 (11th Cir.2004)(quoting Olivier). A defendantwho
   has contracted to insure a person or risk in Florida has,by its 0wn actions,created a substantial



                                                  6
Case 9:18-cv-80871-DMM Document 80 Entered on FLSD Docket 01/18/2019 Page 7 of 14



   connection with Florida and has purposefully availed itself of the benefits and protections of

   Florida'slaws.SeeCronin,980 F.2dat670(findingthatnonresidentinsurerwhocontractedto
   insure a Florida residenthad tûpurposefully availed him self ofthe benefitsofFlorida law ,so that

   hecouldreasonably expectto besuedthere''l;seealsoFrostv.N Am.Capacity Ins.Co.,2018
   W L 2210439 (M .D.Ala.Apr.20,2018) (tinding that nonresident insurer was subject to
   Alabnma'sjurisdictionbecausetheinsuredwasanAlabamaresident).
          XL lnsurance entered into an insurance contractwith Ability,Inc.in which XL lnsurance

   promisedto tsadvanceto theinsured orthecompany onacurrentbasisdefence(sicqcostsunder
   a11insurancecoversunderthispolicy beforethefinaldisposition oftheclaim.''(DE 4at27). It
   isuncontroverted that,when theinsurancecontractwasentered into,Gordon wasboth a resident

   ofFlorida and adirectorofAbility,lnc.who wasan Sûinsured''underthepolicy.Taking the facts

   in the light m ost favorable to G ordon, X L lnsurance knew that, in insuring A bility, Inc.'s

   directors,they were insuring Gordon,a Florida resident. In fact,when the policy was entered

   into,there wasalready ongoing litigation againstGordon in the stateofFlorida,which stem med

   from theCCAC-ASCImergerthatcreatedAbility,Inc. (DE 4 at18). XL Insurancetherefore
   had fairwam ing thatitm ightbe haled into Florida courts as partofa dispute arising from its

   obligations to insure Gordon.

          ImustnextconsiderwhetherFlorida'sjurisdictionoverXL InsuranceCompanyviolates
   Cdtraditionalnotionsoffairplayandsubstantialjustice.''Indoing so,1mustconsideriltheburden
   on thedefendant,(Florida'slinterestin adjudicating the dispute,and theplaintiffs interestin
   obtaining convenientand effective relief.'' FritIndus., lnc.,358 F.3d at 1320. Because 1 have

   already determ ined thatThird-party D efendantX L lnsurance has a leastm inim um contacts with




                                                  7
Case 9:18-cv-80871-DMM Document 80 Entered on FLSD Docket 01/18/2019 Page 8 of 14



  Florida,theburden ison XL lnsuranceto show thatjurisdiction here isurtreasonable. Ruizde
  M olina,207 F.3d at1358.

         Theimpositionofjurisdiction inFloridaoverXL lnsurancewould undoubtedlyimposea
  burden on XL Insurance. XL lnsurance subm its the affadavitofits generalcounsel,Arabella

  Ramage,stating that XL insurance does not transact business in the United States,does not

  m aintain an office in the United States,hasno employees in the United States,and has never

  been licensed orregistered to do business in the United States,including the state ofFlorida.

  (DE 31-1!!5.-6,8). 1donotthink,however,thatthisburden issufticienttodefeatjurisdiction
  in thiscase. DespiteXL Insurance'sassertionsthatitt'doesnotcontracttoprovide,and doesnot

  provide,servicesin the United States,''(id ! 6),XL lnsuranceknew,when itentered into the
  contract,thatthere was a possibility thatitwould need to advance defense costs forlitigation

  occurring in theUnited States.The insurance policy expressl
                                                            y stated thatitstenitoriallim itwas

   iûlwjorldwideincludine UsA/canada.'' (DE 4-11at5)(emphasisin original). Thepolicyalso
   appears to provide different monetary lim itations on coverage depending on whetherthatloss

   arisesin the United States/canadaorin therestofthe world.2 By theterm s ofthe policy itself, it

   appears thatXL lnsurance contemplated and prepared forthe possibility ofproviding coverage

   stemmingfrom disputesarising in theUnited States.SeeFritIndus.,368F.3d at1320 (finding
   thatthe burden to foreign insurers did notdefeatAlabama'sjurisdiction over them because


   ?The XL Insurance policy is notthe m odelof clarity,and the Parties did notthem selves detine
   thisprovision,but,in the portion ofthe policy titled tdlkisk Details,''the policy states:
          RETEN IO N             lnsurance C over B and indem nifiable loss:
          (ITEM 4)             USD 35,000inrespectofUsA/canada
                                USD 200,000 in respectofUsN canada SEC Claim
                                U SD 7,500 in respectofRestofthe W orld
                                U SD 35,000 in respectofRestofthe W orld SEC Claim
   (DE 4-11at4).
Case 9:18-cv-80871-DMM Document 80 Entered on FLSD Docket 01/18/2019 Page 9 of 14



  Silelach insurerfreely agreed aspartofitsinsurance arrangementto defend itsinsuredsagainst
  litigation,includinglitigationthataroseintheUnited Statess').
         As to the second factor,Florida has a strcmg interest in the litigation because the suit

  involvesthe failure ofa foreign insurerto pay claims underpolicies covering a risk located in

  Florida and allegedly due to a Florida resident. See Posner v. Essex Ins. Co.,L/tf, 178 F.3d

   1209,1221(11thCir.1999)(CsFlorida ...ghas)astronginterestinseeingthismatterresolvedin
  Florida,asthedispute involvesthe alleged failure to pay claim sunderinsurance policiesissued

  byaforeign companytocoverFloridaproperty owned by aFloridaresident.'). Similarly,asto
  the third factor,Gordon'sinterestin obtaining convenientefficientreliefweighsheavily toward

   keepingthislitigationin Florida,wheretherelated lawsuitto which Gordonjoined thisclaim is
   already pending. M oreover,given the sheer volume oflitigation in which Gordon is currently

   involved- m ostofwhich isin Florida itwould beespecially inconvenientforhim to be forced

   to go litigate anothercase in anothercountry. Accordingly,1find thatthe state ofFlorida can

   exercisepersonaljurisdictionoverXL lnsurance.
          111.   FORUM SELECTION CLAUSE

          Having determinedthatXL Insurance issubjectto personaljurisdiction in thisCourt,l
   turn to XL Insurance's second argument in favor ofdism issal;that venue is improper in this

   Courtbecausethe insurancepolicy containsafonlm-selection clausethatdesignateslsraelasthe

   exclusive forum for the resolution of any disputes arising under the contract. The insurance

   policystatesboththatldlelachpartyagreestosubmittotheexclusivejurisdictionoftheCourtsof
   lsrael''and that Skthe Israeli Courts shall have exclusive jurisdiction in any dispute arising

   hereunden''(DE 4-llat5).
Case 9:18-cv-80871-DMM Document 80 Entered on FLSD Docket 01/18/2019 Page 10 of 14



          i'g-
             flheappropriatewayto enforceafonlm-selection clause pointingtoa stateorforeign
   fonlm isthroughthedoctrineoîforum non conveniens.,,3 a//.uayino Constr.Co.v.U S.Dist.
   Courtfor l#:Dist.Of Texas,571 U.S.49,60 (2013). :$To obtain dismissalforforum non
   conveniens, the m oving party m ust demonstrate that (1) an adequate alternative forum is

   available,(2)thepublicandprivatefactorsweigh in favorofdismissal,and (3)theplaintiffcan
   reinstate his suitin the altemative forum withoutundue inconvenience or prejudice.'' GDG
   Acquisitions,LLC v.Gov'
                         tofBelize,749 F.3d 1024,1028(11thCir.2014)(quotationsomitted).
   ln Atlantic M arine Construction Company,the U .S.Suprem e Courtheld that:

          W hen partiesagree to a forum -selection clause,they w aive the rightto challenge
          the preselected forum as inconvenientor less convenient for them selves ortheir
          witnesses,or fortheirpursuitofthe litigation. A courtaccordingly m ustdeem the
          private-interestfactorsto w eigh entirely in favor ofthe preselected forum ....As
          a consequence, a district court m ay consider argum ents about public-interest
          factors only. Because those factors will rarely defeat a transfer m otion, the
          practicalresult is that forum -selection clauses should control except in unusual
          CaSCS.

   Atl.M arine Constr.Co., 57l U .S.at 64. A s a result,the Eleventh Circuit has stated thatçian

   enforceable forum -selection clause carries near-determ inative weight in this analysis.'' GD G

   Acquisitions,749 F.3d at1028.The starting pointofmy analysism usttherefore be whetherthe

   forum -selection clause is enforceable.



   3 1nAtlantic M arine Construction Company, theU.    S.Supreme Courtheld thata Rule l2(b)(3)
   motion to dism issforimpropervenue isnottheproperm echanism to enforce a forum-selection
   clause. A tl.M arine Constr.Co.,571 U .S.at52,60. Rather,the Courtheld thatforum -selection
   clauses thatdesignate another federaldistrict as the chosen forum should be enforced through a
   motion to transferunder28 U.S.C.j 1404(a)andthatforum-selection clausesthatdesignate a
   jurisdiction outside the federalsystem should be enforced through the doctrine offorum non
   conveniens. 1d. at 60. Though X L lnsurance incorrectly brought this M otion under Rule
   12(b)(3)- amistakethatXL lnsuranceacknowledges,(DE 55at6/- 1am hereconstruingitasa
   motiontodismisson thebasisofforum nonconveniens.SeeAzzia v.RoyalCaribbena Cruises,
   Ltd ,2016 W L 11395237 (S.D.Fla.Aug.31,2016)(treatinga Rule 12(b)(3)motion todismiss
   forimpropervenueasamotion foçforum non conveniens). ThePartieshavebriefed theissues
   asthoughitwereaproperlypledmotiontodismissfoçforum nonconveniens.
                                                 10
Case 9:18-cv-80871-DMM Document 80 Entered on FLSD Docket 01/18/2019 Page 11 of 14



           Forum-selection clauses are presumptively valid and enforceable unless the (pal'
                                                                                          ty
   opposing enforcementj makes a fstrong showing' that enforcement would be unfair or
   unreasonable under the circum stances.'' Krenkelv.Kerzner 1nt1 Hotels Ltd ,579 F.3d 1279,

   1281(11th Cir.2009). Choiceoflaw clausesarefound unreasonablewhen:(1)theirformation
   wasinducedbyfraudoroverreaching;(2)theplaintiffwouldbeeffectivelydeprivedofitsdayin
   courtbecauseofinconvenienceorunfaimess;(3)thechosen 1aw woulddeprivetheplaintiffofa
   remedy'
         , or (4) enforcement of the clause would contravene public policy. fl
                                                                             pcon
   UnderwritersatLloyd's,London,148F.3d 1285,1296(11th Cir.1998).
          H ere,G ordon argues only thatthe forum -selection clause is unreasonable,and therefore

   unenforceable,underthesecondfactor. (DE 48at14-16).Gordon'sprimary argumentisthatit
   would be inconvenientforhim to litigatethismatterin Israelbecause,in addition to the obvious

   inconvenience and expense oftraveling to anothercountry,itwould requirehim to translate the

   relevantdocumentsinto Hebrew andhirelsraelicounselin addition tohisexistingcounsel.(1d
   at15-16). Additionally,Gordon allegesthatthe witnessesazenotlocated in lsraeland donot
   speak Hebrew.(Id at15). W hilelacknowledgethestrain and inconveniencethatinternational
   travelcan impose,the inconveniencesthatGordon alleges do notm eetthe standard forrefusing

   to enforce an otherwise valid forum -selection clause. Gordon's allegations essentially am ountto

   an argum entaboutthe financialdifficulty of litigating this case in lsrael he w illhave to hire a

   translatorto translatethedocum ents,hireIsraelicounsel,and hirea translatorin courtto help his

   English-speakingwitnesses.Butisltlhefinancialdifficultythatapartymighthavein litigatingin
   the selected forum is not a sufticient ground by itself for refusal to enforce a valid forum

   selection clause.'' P&S Bus.M achines,Inc.v.Canon USA,Inc.,331F.3d 804,807 (11th Cir.




                                                  11
Case 9:18-cv-80871-DMM Document 80 Entered on FLSD Docket 01/18/2019 Page 12 of 14



   2003).Gordon'sallegationssimplydonotshow thathewould beeffectivelydeprivedofhisday
   in courtifforced to litigate his claim in lsrael.

          Additionally, Gordon argues that he cannot be bound by the forum -selection clause

   because he was nota party to the insurance contractissued to Ability,Inc.by XL lnsurance.

   (DE 48 at 12-14). Ordinarily,a person calmotbe bound by a forum-selection clause in a
   contractto which hewasnota party. SeeE.E.0.C.v.Waftle House,Inc.,534 U.S.279,294
   (2002)(kiltgoeswithoutsaying thatacontractcannotbindanonparty.').A nonparty can only
   be bound to a forum -selection clause w hen the nonparty is so closely related to the dispute thatit

   becom es foreseeable thathe willbe bound by the forum -selection clause. f i
                                                                              p con, 148 F.3d at

   1299(quotingHugelv.Corp.ofLloyd's,999F.2d 206,209(7thCir.1993)).W heretheinterests
   of a nonparty are tscompletely derivative ofthose of''a party to the contract,the nonparty's

   interests are Stdirectly related to, if not predicated upon'' the interests of the party, and the

   nonpartyisthereforeboundbytheforum-selectionclause.ld (quotationomitted).
          As a director of Ability,lnc.,Gordon is closely enough related as to be bound by the

   forum-selectionclause.SeeFirstM eritCorp.v.Craves,2015W L 151318,at*3(N.D.OhioJan.
   l2,2015)(Ci-l-heremay be an exception iftheparty isso closely related tothedisputethatitis
   foreseeable that it would be bound,such as a third-party beneficiary of the ccmtract or the

   directors and officersofa contracting corporation.''). 1f,as Gordon argued in regards to XL
   Insurance'spersonaljurisdiction claims,Gordonwassoclosely related astohavebeenknownto
   X L lnsurance at the tim e itissued the policy to A bility,Inc.,G ordon cannot now argue thathe

   was not closely enough related to the contract to be bound by the forum selection clause.

   G ordon oughtnotbe perm itted to affiliate him selfw ith the insurance contractwhen itsuits him

   anddistancehimselffrom itwhen itdoesnot.
Case 9:18-cv-80871-DMM Document 80 Entered on FLSD Docket 01/18/2019 Page 13 of 14



          Having found thatthe forum-selection clause isbinding and enforceableupon Gordon,I

   tulm tothesecond portion oftW forum non conveniensanalysis. Given theenforceablefonzm-
   selection clause, the private factors necessarily favor the selected forum of Israel. GD G

   Acquisitions,749F.3dat1029 (çiA bindingforum-selection clauserequiresthecourtto tindthat
   tYzforum non conveniensprivatefactorsentirely favortheselected forum.''). Allthatisleftto
   determ ine,then,is whether the altem ative forum     here,lsrael is adequate and whether the

   publicinterestfactorsweigh in favorofdism issal.SeeEssex GlobalCapital,LLC v.Purchasing

   Sols.1nt'I,Inc.,2017 W L 4868801,at*3 (S.D.Fla.Oct.27,2017). Public interestfactors
   include tcthe adm inistrative difficultiestlow ing from courtcongestion'
                                                                          ,the localinterestin having

   localized controversies decided at hom e;the interest in having the trialof a diversity case in a

   forum that is at hom e w ith the 1aw thatm ust govern the action;the avoidance of unnecessary

   problem s in contlictoflaw s,orin the application offoreign law ;and the unfainzess ofburdening

   citizensin an unrelated tbrum withjury duty.'' Pl
                                                   jwrW/rcrt?/iCo.v.Reyno,454 U.S.235,241
   n.6(1981).
          Because I found that the forum -selection clause is enforceable, the burden rests w ith

   Gordon to show that dism issalofthe Third-party Com plaint for refiling in Israelis unwarranted.

   SeeAviationOneofFla.Inc.v.AirborneIns.ConsultantsIPF1'
                                                        ),ftd.,722Fed.Appx.870,885
   (1lth Cir.20l8).Gordonfailsto meetthisburden,inthathedoesnotarguethatlsrealwouldbe
   inadequate as a tbrum ,rather he focuses on the inconvenience involved in litigating there,and

   thisisaprivatefactor,notapublicone.M oreover,Gordon hasnotshown thata balancing ofthe
Case 9:18-cv-80871-DMM Document 80 Entered on FLSD Docket 01/18/2019 Page 14 of 14



   public interestconsiderations identitied above weigh againstdism issalofhisclaim sagainstXL
   lnsurance in accordance w ith the f-
                                      orum -selection clause-'
                                                             l


                  CO NC L USIO N

          Based on the tbregoing,itisORDERED AND ADJUDGED that:

          Third-party Defendant XL Insurance Com pany SE's M otion to Dismiss Third-party

          Complaint(DE 31)isGRANTED.
      2. A1lclaims made by Defendant/counter-plaintift-Benjamin Gordon in his Third-party
          ComplaintagainstCounter-DefendantXL lnsuranceCompany SE (DE 4atp.14 !! 1-53)
          are DISM ISSED W ITH PREJU D ICE .

          The Clerk of CourtshallTER M NA TE Third-party D efendant X L lnsurance Com pany

          SE as a D efendantin this case.

      4. XL lnsurance Company SE'sMotion to Stay (DE 62)and M otion tbrProtectiveOrder
          (DE 71),andAbility lnc.'sMotionto Stay(DE 60),areDENIED ASM OOT.

   SIGNED in Cham bersatW estPalm Beach,Florida,this             day of anuary,2019.




                                                D     LD M .M ID DLEBRO O K S
                                                UN ITED STA TES D ISTRICT JU D GE

   cc:CounselofRecord




   4Havingdeterminedthatdismissalisappropriatebaseduponforum nonconveniens,1neednot
   addressXL lnsurance'sremainingargumentthatitwasimproperlyjoinedunderFed.R.Civ.P.
   20,and/orthatitisnota properthird-party defendantunderFed.R .Civ.P.14.
                                                   14
